office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b03 wmkostak postf-116879-15 uilc date date to william d richard attorney seattle group small_business self-employed from james a quinn senior counsel branch passthroughs special industries subject guarantee of qualified non-recourse financing this memorandum responds to your request for assistance dated date this advice may not be used or cited as precedent legend x y z a b c country n1 n2 n3 n4 n5 n6 n7 -------------------------------------- ----------------------- ----------------------------------------------------- ------------------------------------------------------------------- ------------------ ------------------------ ------------------ -------------------- --------- --- --- --- --- --------------- --- -- postf-116879-15 n8 n9 n10 n11 n12 n13 n14 n15 n16 date year1 year2 year3 ----------- --- ----------- --- ----------------- --------------- --------------- --------------- --------------- ------------------------- -------------------------------- -------------------------------- -------------------------------- issue sec_1 if one partner guarantees a partnership’s obligation to satisfy a promissory note in the event of among other events the partnership admitting in writing that it is insolvent or unable to pay its debts when due or its voluntary bankruptcy or acquiescence in an involuntary bankruptcy does this guarantee preclude the promissory note from qualifying as a nonrecourse obligation of the partnership under sec_752 of the internal_revenue_code code and regulations promulgated thereunder if the partnership’s sole business activity involves acquiring existing hotels renovating them installing personal_property appropriate to improve the properties’ utility as hotels and holding and maintaining the premises but does not include the hotels’ day-to-day operations does this business activity qualify as an activity of holding real_property within the meaning of sec_465 if a partner guarantees partnership debt that otherwise had met the requirements of qualified_nonrecourse_financing within the meaning of sec_465 are the other non-guarantor partners entitled to treat the obligation as qualified_nonrecourse_financing within the meaning of sec_465 and regulations promulgated thereunder or otherwise at risk with respect to the guaranteed obligation if the partnership operating_agreement provides that in the event that the guaranteeing partner makes a payment under a guarantee the guaranteeing partner has the right to call for the non-guaranteeing partners to make capital contributions and if they fail to do so treat ratable portions of the payment as loans to those partners adjust their fractional interests in the partnership or enter into a subsequent allocation agreement under which the risk of the guarantee would be shared among the partners is this provision sufficient to make the non-guaranteeing partners personally liable with respect to the guaranteed obligation for the purposes of sec_752 and sec_465 postf-116879-15 conclusion sec_1 if a partner guarantees an obligation of the partnership and the guarantee is sufficient to cause the guaranteeing partner to bear the economic risk of loss for that obligation within the meaning of sec_1_752-2 of the income_tax regulations the guaranteed debt is properly treated as recourse financing for purposes of applying the basis allocation rules of sec_752 for this purpose certain contingencies such as the partnership admitting in writing that it is insolvent or unable to pay its debts when due its voluntary bankruptcy or its acquiescence in an involuntary bankruptcy after taking into account all the facts and circumstances are not so remote a possibility that it is unlikely the obligation will ever be discharged within the meaning sec_1_752-2 that would cause the obligation to be disregarded under sec_1_752-2 where the partnership’s sole business activity includes acquiring existing hotels renovating them installing personal_property appropriate to improve the properties’ utility as hotels and holding and maintaining the premises but does not include the hotels’ day-to-day operations the partnership is engaged in an activity of holding real_property within the meaning of sec_465 when an individual partner guarantees a partnership obligation the amount of the guaranteed debt no longer meets the definition of qualified_nonrecourse_financing under sec_465 and the amount of the guaranteed debt will no longer be includible in the at-risk amount of the other non-guaranteeing partners if the guarantee is bona_fide and enforceable by creditors of the partnership under local law to the extent the guaranteeing partner has the right under the partnership operating_agreement to call for the non-guaranteeing partners to make capital contributions and if they fail to do so treat ratable portions of the payment as loans to those partners adjust their fractional interests in the partnership or enter into a subsequent allocation agreement under which the risk of the guarantee would be shared among the partners this right generally will not be sufficient to make the non-guaranteeing partners personally liable with respect to the guaranteed obligation for the purposes of sec_752 and sec_465 facts x is a limited_liability_company electing to be taxed as a partnership its members are a an individual who owns n1 of the profits and equity_interest in x b an individual who owns n2 of x and c an individual who owns the remaining n3 of x a b and c each owns more than of the profits and equity of x x directly or indirectly owns a number of corporate subsidiaries hereinafter the subsidiaries section of the amended and restated operating_agreement of x operating_agreement contains a number of provisions with respect to additional capital contributions to x postf-116879-15 section a of the operating_agreement states that except as otherwise provided for therein or mutually agreed upon by the members no member shall be obligated to make capital contributions to x section b of the operating_agreement states that in the event additional capital is needed for x’s business c or an affiliate the lender may elect to loan funds to x for its business purposes c loans such c loans shall be made on commercially reasonable terms and conditions and the members agree that such loans shall bear interest at a rate equal to n4 per annum compounded annually such loans shall be an obligation of x and at the option of the lender may be repaid prior to any distributions to the members c or its affiliates shall have no obligation to make c loans to x if c elects to make c loans to x a and b shall be given the opportunity to make similar loans in accordance with their respective ownership percentage interests in x if c makes any c loans to x c may at any time convert such c loans into additional capital section c of the operating_agreement states that in the event that c determines in his sole discretion that additional capital is needed for x’s operations in addition to the initial capital contributions as set forth in section of the operating_agreement and c loans under section b above if any c may elect to make additional capital contributions to x if c elects to contribute additional capital a and b shall be given the opportunity to make similar additional capital contributions in accordance with their respective ownership percentages in x c’s additional capital shall not exceed an amount which would cause c’s adjusted contribution amount at any point to exceed dollar_figuren5 section d of the operating_agreement states that in the event c’s adjusted contribution amount exceeds dollar_figuren5 and c determines in his sole discretion that additional capital is needed for x’s business in addition to the initial capital contributions any c loans under section b and c’s additional capital contributions under section c but excluding guarantee contributions which are subject_to section e the members shall contribute their ownership percentage interest of the required capital to x within days of receiving notice from c of the amount of required additional capital the demand notice if a member fails to contribute an amount required pursuant to this section d a defaulting member within days of receipt of a demand notice from c then c may elect one or more of the following remedies i c may elect to loan to x the amount that a defaulting member failed to contribute which loan shall be treated as a loan to the defaulting member and which shall bear interest at the rate of n6 per annum compounded annually from the date of the advance until the date the loans are paid in full and shall be payable out of any distributions to the defaulting member which payments will be applied first to accrued interest on the loans and then to the outstanding principal balance of such loans if c elects to make such a loan the other non-defaulting members shall be given a postf-116879-15 ii similar opportunity to make similar loans in accordance with their respective ownership percentage interests in x or c may elect to adjust the ownership percentage interest of each defaulting member by n7 for each dollar_figuren8 a defaulting member failed to contribute and the ownership percentage interest of the members who contributed their proportionate share in response to the demand notice the contributing members shall increase n7 by each dollar_figuren8 the defaulting member failed to contribute which increase in the ownership percentage interest of the contributing members shall be allocated among the contributing members based on the existing ownership percentage interests held by the contributing members however a defaulting member shall have the right to negate an adjustment of ownership percentage interests under this section d ii pursuant to the provisions of section g section e states that in the event any member makes a guaranty contribution the other members shall contribute their ownership percentage interest of the guaranty contribution to x and x shall return a portion of the guaranty contribution to the member making such guaranty contribution within days of receiving written notice from the member making the guaranty contribution of the amount of the guaranty contribution and the amount due from such members the guaranty contribution demand notice if a member fails to contribute the amount required pursuant to this section e a guaranty contribution defaulting member within days of receipt of the guaranty contribution demand notice then the member making the guaranty contribution may elect one of the following remedies i ii the member making the guaranty contribution may elect to loan to x the amount of the guaranty contribution defaulting member failed to contribute which loan shall be treated as a loan to the guaranty contribution defaulting member and which shall bear interest at the rate of n9 per annum compounded annually from the date of the guaranty contribution until the date the loan is repaid in full and shall be payable out of any distributions to the guaranty contribution defaulting member which payments shall be applied first to accrued interest on the loans and then to the outstanding principal balance of the loans if the member making the guaranty contribution elects to make such a loan the other non-defaulting members shall be given a similar opportunity to make similar loans in accordance with their ownership percentage interest or the member making the guaranty contribution may elect to adjust the ownership percentage interest of the guaranty contribution defaulting member by n7 by each dollar_figuren10 a guaranty contribution defaulting member failed to contribute and the ownership percentage interests of the members who contributed their proportionate share in response to a guaranty contribution demand notice the guaranty contribution contributing members shall increase n7 by each dollar_figuren10 the guaranty postf-116879-15 contribution defaulting member failed to contribute which increase in the ownership percentage interest of the guaranty contribution contributing members shall be allocated among the guaranty contribution contributing members however a guaranty contributing defaulting member shall have the right to negate an adjustment of ownership percentage interests under this section e ii pursuant to the provisions of section g section f of the operating_agreement states that at any time when a or b has an adjusted contribution amount in relation to the combined amount of all members’ adjusted contribution amounts which is less than the ownership percentage interest of a or b either a or b may make voluntary capital contributions to x which capital contributions will be used to repay the capital contributions of the members who have adjusted capital amounts in relation to the combined amount of all members’ adjusted contribution amounts which are greater than such member’s ownership percentage interest similarly at any time c has made a c loan under section b or a default loan under section d i the creditor under such loan may repay such loan with interest at any time and thus discontinue the interest accrual thereunder finally if the members receive commissions or other fees generated in connection with the facilitation of a transaction in which x has an interest and if c has an adjusted contribution amount which is greater than n11 of the combined amount of all members’ adjusted contribution amounts c can require all members to contribute the net after-tax proceeds from such commissions and fees to the capital of x with such net after-tax amount calculated based on all foreign national state and local_taxes associated with such commissions and fees section g of the operating_agreement states that a member may negate the dilution of its ownership percentage interest under section d ii or section e ii if within_12_months of the date of the demand notice or the guaranty contribution demand notice as applicable the defaulting member or guaranty contribution defaulting member contributed to x the amount which would be due under section d ii or section e ii if the failure of such member to make a contribution was treated as a loan under such sections under such circumstances the dilution shall be negated the prior contributions shall be treated as loans in accordance with section d i or section d ii sic as applicable and such loans shall be repaid from the amounts contributed by the defaulting member or guaranty contribution defaulting member section of the operating_agreement states that in the event any member shall fail to contribute any cash or property when due hereunder such member shall remain liable therefor to x which may institute proceedings in any court of competent jurisdiction in connection with which such member shall pay the costs of such collection including reasonable attorneys’ fees any compromise or settlement with a member failing to contribute cash or property due hereunder may be approved by the manager section of the operating_agreement states that in the event x’s financing or other x undertakings whereby any member of x elects or is required to become postf-116879-15 personally obligated including execution of guarantees of indebtedness non-recourse carve-out guarantees environmental indemnities etc the members agree to enter into a contribution agreement pursuant to which all members agree to allocate the risks of such personal obligations in accordance with their ownership percentage interests in x a senior promissory note was executed in year1 by some but not all of the subsidiaries of x as co-borrowers the senior promissory note the purpose of the funds borrowed under the senior promissory note and the mezzanine financing discussed below included acquiring and renovating real_property used in the activity of z and financing its operation the senior promissory note is secured_by a security trust agreement under the laws of country the security covers property constituting the activity of z the activity of z includes the acquisition and renovation of two hotel properties in country the installation of furniture fixtures and equipment appropriate to improve the properties’ use as hotels and holding the hotel properties another entity also owned by a b and c is responsible for managing the hotel properties it hired a hotel management company to conduct the day-to-day operation of the hotels comprising z starting in year1 and continuing through year3 x owned the hotel properties used in the activity of z the senior promissory note provides that y will provide dollar_figuren12 as of the date of closing and will provide up to dollar_figuren13 between the date the loan transaction closes and the date that the obligations under the senior promissory note mature c executed three personal guarantees of the senior promissory note each subject_to different terms the first guarantee entitled guaranty of recourse obligations executed on date provides that c hereby unconditionally absolutely and irrevocably as a primary obligor and not merely as a surety guarantees to lenders the punctual and complete payment of the entire amount of the guaranteed obligations upon demand by y as agent for the lenders the first guarantee sec_1 of the first guarantee provides that the term guaranteed obligations means among other things the entire outstanding principal_amount of the loan together with all interest thereon and all other_amounts due and payable under the loan documents in the event that the co-borrowers fail to obtain the lender’s consent before obtaining subordinate financing or transfer of the secured_property any co-borrower files a voluntary bankruptcy petition any person in control of any co-borrower files an involuntary bankruptcy petition against a co-borrower the taxpayer has not provided the examining agent with a separate contribution agreement and for purposes of this analysis we are assuming that no separate contribution agreement has been entered into pursuant to section of x’s operating_agreement postf-116879-15 any person in control of any co-borrower solicits other creditors to file an involuntary bankruptcy petition against a co-borrower any co-borrower consents to or otherwise acquiesces or joins in an involuntary bankruptcy or insolvency proceeding any person in control of any co-borrower consents to the appointment of a receiver or custodian of assets or any co-borrower makes an assignment for the benefit of creditors or admits in writing or in any legal proceeding that it is insolvent or unable to pay its debts as they come due the second guarantee entitled required amortization guaranty provides that c as a primary obligor and not merely as a surety guarantees the punctual and complete payment of all required amortization payments under the promissory note but in an amount not to exceed dollar_figuren14 the required amortization payments represent amounts required to be paid as necessary to maintain minimum yields on the underlying obligation the third guarantee a completion guarantee provides that c will guarantee part of the dollar_figuren13 as a primary obligor and not merely as a surety in addition the third guarantee provides that c will personally guarantee repayment of any amounts expended to complete the renovation of z c’s liability under the third guarantee will not be subject_to or limited by any non-recourse provisions contained in the promissory note also in year1 some but not all of the subsidiaries of x executed two other promissory notes the z mezzanine notes in addition to the senior promissory note described above the co-borrowers on the z mezzanine notes are the same co- borrowers on the senior promissory note the z mezzanine notes are secured_by security trust agreements under the laws of country the security covers property constituting the activity of z the z mezzanine notes provide that y will provide dollar_figuren15 and dollar_figuren16 for the first and second z mezzanine notes respectively both of the z mezzanine notes are subject_to guarantees guaranty of recourse obligations and required amortization guaranty substantially_similar to the first and second guarantees of the senior promissory note described above in year2 the parties to the senior promissory note and the z mezzanine notes amended the terms of the notes deleting and releasing some co-borrowers from the notes the loan modification agreements explicitly recites that all of the guarantees in effect with respect to the notes remain in effect as of the end of year3 none of the members of x have been called upon to make an additional capital_contribution or a guaranty contribution to x in accordance with x’s operating_agreement although c made a loan to x that remains outstanding postf-116879-15 in year3 a claimed a pass-through loss for the current_year as well as a pass- through net_operating_loss nol deduction from x a claims that he is entitled to the net_operating_loss_deduction without limitation because the business activity that generated the loss was funded with qualified non-recourse financing within the meaning of sec_465 and that c’s first guarantee for this debt should be disregarded for this purpose under sec_1_752-2 and sec_1_465-27 because the first guarantee is a contingent_liability there are no other_amounts for which a could be considered at-risk with respect to the business activity of x within the meaning of sec_465 your request for advice asks whether a’s deduction is allowable in year3 in light of the basis limitations of sec_704 and the at-risk limitations of sec_465 sec_752 basis law and analysis sec_704 provides that a partner’s distributive_share of partnership loss including capital_loss shall be allowed only to the extent of the adjusted_basis of such partner’s interest in the partnership at the end of the partnership year in which such loss occurred any excess of such loss over such basis shall be allowed as a deduction at the end of the partnership year in which such excess is repaid to the partnership sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_752 provides that any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership sec_1_752-2 provides that a partner’s share of a recourse partnership_liability equals the portion of that liability if any for which the partner or related_person bears the economic risk of loss the determination of the extent to which a partner bears the economic risk of loss for a partnership_liability is made under the rules in sec_1_752-2 through k sec_1_752-2 provides generally that except as otherwise provided a partner bears the economic risk of loss for a partnership_liability to the extent that if the partnership constructively liquidated the partner or related_person would be obligated to make a payment to any person or a contribution to the partnership because that liability becomes due and payable and the partner or related_person would not be postf-116879-15 entitled to reimbursement from another partner or person that is a related_person to another partner upon a constructive liquidation all of the following events are deemed to occur simultaneously -- i ii iii iv v all of the partnership’s liabilities become payable in full with the exception of property contributed to secure a partnership_liability see sec_1_752-2 all of the partnership’s assets including cash have a value of zero the partnership disposes of all of its property in a fully taxable transaction for no consideration except relief from liabilities for which the creditor’s right to repayment is limited solely to one or more assets of the partnership all items of income gain loss or deduction are allocated among the partners and the partnership liquidates sec_1_752-2 provides that the determination of the extent to which a partner or related_person has an obligation to make a payment under sec_1_752-2 is based on the facts and circumstances at the time of the determination all statutory and contractual obligations relating to the partnership_liability are taken into account for these purposes including i contractual obligations outside the partnership_agreement such as guarantees indemnifications reimbursement agreements and other obligations running directly to creditors or other partners or to the partnership ii obligations to the partnership that are imposed by the partnership_agreement including the obligation to make a capital_contribution and to restore a deficit capital_account upon liquidation of the partnership and iii payment obligations whether in the form of direct remittances to another partner or a contribution to the partnership imposed by state law including the governing state partnership statute to the extent that the obligation of a partner to make a payment with respect to a partnership_liability is not recognized under sec_1_752-2 sec_1_752-2 is applied as if the obligation does not exist sec_1_752-2 provides that a payment obligation is disregarded if taking into account all the facts and circumstances the obligation is subject_to contingencies that make it unlikely that the obligations will ever be discharged if a payment obligation would arise at a future time after the occurrence of an event that is not determinable with reasonable certainty the obligation is ignored until the event occurs as a threshold matter a bona_fide guarantee that is enforceable by the lender under local law generally will be sufficient to cause the guaranteeing partner to be treated as bearing the economic risk of loss for the guaranteed partnership_liability for purposes of sec_1_752-2 for purposes of sec_1_752-2 we believe it is reasonable to assume that a third-party lender will take all permissible affirmative steps to enforce its rights under a guarantee if the primary obligor defaults or threatens to default on its obligations in this case we view the conditions listed in sec_1 of the first guarantee as circumstances under which the lender may enforce the guarantee to collect the entire outstanding balance on the loan beyond an actual default by x on its obligations as such we do not believe these conditions are properly viewed as postf-116879-15 conditions precedent that must occur before y is entitled to seek repayment from c under the guarantee in addition we believe it is reasonable to assume that one or more of these conditions more_likely_than_not would be met upon a constructive liquidation of x under sec_1_752-2 accordingly we believe that these conditions do not fall within the definition of contingencies as intended by sec_1_752-2 for these reasons we conclude that for the purposes of sec_704 and sec_752 and sec_1_752-2 the promissory notes described above are recourse partnership liabilities allocable to the guaranteeing partner c and not to either a or b sec_465 at-risk amount sec_465 by reference to sec_465 allows losses_incurred by an individual engaged in a trade_or_business activity or an activity for the production_of_income only to the extent of the amount by which the individual is at risk within the meaning of sec_465 for such activity at the close of the taxable_year sec_465 includes in a taxpayer’s amount_at_risk for an activity a the amount of money and the adjusted_basis of other_property contributed by the taxpayer to the activity and b amounts borrowed with respect to such activity as determined under sec_465 sec_465 includes amounts borrowed for use in an activity in a taxpayer’s at-risk amount to the extent that he a is personally liable for the repayment of such amounts or b has pledged property other than property used in such activity as security for such borrowed amount to the extent of the net fair_market_value of the taxpayer’s interest in such property no property shall be taken into account as security if such property is directly or indirectly financed by indebtedness which is secured_by property described in sec_465 sec_465 provides that notwithstanding any other provision of sec_465 a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements sec_465 includes in a taxpayer’s amount_at_risk the taxpayer’s share of any qualified_nonrecourse_financing which is secured_by real_property used in such according to the submission it appears the taxpayer may assert that the various events listed in sec_1 of the first guarantee upon the occurrence of which the first guarantee will become immediately due and payable for the entire outstanding balance of the loan are the only events under which the first guarantee will become due and payable it appears to us that a failure of x to repay the loan by itself likely would be sufficient to trigger the first guarantee as evidenced by the first sentence of sec_1 of the first guarantee assuming arguendo that the taxpayer’s assertion is correct we nevertheless believe that the likelihood that x or any other co-borrower will ever meet any one of these conditions in the aggregate is not so remote a possibility that would cause the obligation to be considered likely to never be discharged within the meaning of sec_1_752-2 postf-116879-15 activity sec_465 defines qualified_nonrecourse_financing as any financing i which is borrowed by the taxpayer with respect to the activity of holding real_property ii which is borrowed by the taxpayer from a qualified_person or represents a loan from any federal state_or_local_government or instrumentality thereof or is guaranteed by any federal state_or_local_government iii except to the extent provided in regulations with respect to which no person is personally liable for repayment and iv which is not convertible debt sec_465 requires in the case of a partnership a partner to determine its share of partnership qualified_nonrecourse_financing on the basis of that partner’s share of partnership liabilities incurred in connection with such financing within the meaning of sec_752 sec_465 requires taxpayers to include in gross_income the amount by which zero exceeds a taxpayer’s amount_at_risk in any activity at the close of any taxable_year an amount equal to the amount so included in gross_income shall be treated as a deduction allocable to such activity for the first succeeding taxable_year sec_1_465-27 defines qualified_nonrecourse_financing for purposes of sec_465 as financing i which is borrowed by the taxpayer with respect to the activity of holding real_property ii which is borrowed by the taxpayer from a qualified_person or represents a loan from any federal state_or_local_government or instrumentality thereof or is guaranteed by any federal state_or_local_government iii for which no person is personally liable for repayment taking into account sec_1 b and and iv which is not convertible debt sec_1_465-27 provides that for a taxpayer to be considered at risk under sec_465 qualified_nonrecourse_financing must be secured only by real_property used in the activity of holding real_property for this purpose however property that is incidental to the activity of holding real_property will be disregarded in addition for this purpose property that is neither real_property used in the activity of holding real_property nor incidental property will be disregarded if the aggregate gross fair_market_value of such property is less than percent of the aggregate gross fair_market_value of all the property securing the financing sec_1_465-27 provides that if one or more persons are personally liable for repayment of a portion of a financing the portion of the financing for which no person is personally liable may qualify as qualified_nonrecourse_financing sec_1_465-27 provides that for purposes of sec_465 the personal liability of any partnership for repayment of a financing is disregarded and provided the requirements contained in sec_1_465-27 ii and iv are satisfied the financing will be treated as qualified_nonrecourse_financing secured_by real_property if i the only persons personally liable to repay the financing are partnerships ii each partnership with personal liability holds only property described in sec_1_465-27 applying the postf-116879-15 principles of sec_1_465-27 in determining the property held by each partnership and iii in exercising its remedies to collect on the financing in a default or default-like situation the lender may proceed only against property that is described in sec_1_465-27 that is held by the partnership or partnerships applying the principles of sec_1_465-27 in determining the property held by the partnership or partnerships generally a limited_partner in a limited_partnership organized under state law who guarantees partnership debt is not at risk with respect to the guaranteed debt because the limited_partner has a right to seek reimbursement from the partnership and the general_partner for any amounts that the limited_partner is called upon to pay under the guarantee the limited_partner is protected against loss within the meaning of sec_465 unless or until the limited_partner has no remaining rights against the partnership or general_partner for reimbursement of any amounts paid_by the limited_partner to the extent that a general_partner does not have a right of contribution or reimbursement under local law against any other partner for the debts of the partnership the general_partner is at risk for such debts under sec_465 the general partner’s right to subrogation reimbursement or indemnification from the partnership’s assets and only the partnership’s assets does not protect the general_partner against loss within the meaning of sec_465 in the case of an llc all members have limited_liability with respect to llc debt in the absence of any co-guarantors or other similar arrangement an llc member who guarantees llc debt becomes personally liable for the guaranteed debt and more closely resembles a general_partner with respect to the guaranteed debt if called upon to pay under the guarantee the guaranteeing member may seek recourse only against the llc’s assets if any as in the case of a general_partner a right to subrogation reimbursement or indemnification from the llc and only the llc does not protect the guaranteeing llc member against loss within the meaning of sec_465 therefore in the case of an llc treated as a partnership or disregarded_entity for federal tax purposes we conclude that an llc member is at risk with respect to llc debt guaranteed by such member but only to the extent that the guaranteeing member has no right of contribution or reimbursement from other guarantors the guaranteeing member is not otherwise protected against loss within the meaning of sec_465 with respect to the guaranteed amounts and the guarantee is bona_fide and enforceable by creditors of the llc under local law as a general_rule llc members may not include liabilities of the llc in their at- risk amounts unless the members are personally liable for the debt as provided by postf-116879-15 sec_465 further under sec_465 taxpayers are not at risk with respect to amounts protected against loss through nonrecourse_financing sec_465 creates an exception to these rules when a liability meets the definition of qualified_nonrecourse_financing under sec_465 a liability is qualified_nonrecourse_financing only if no person is personally liable for repayment when a member of an llc treated as a partnership for federal tax purposes guarantees llc qualified_nonrecourse_financing the member becomes personally liable for that debt because the lender may seek to recover the amount of the debt from the personal assets of the guarantor because the guarantor is personally liable for the debt the debt is no longer qualified_nonrecourse_financing as defined in sec_465 and sec_1_465-27 further because the creditor may proceed against the property of the llc securing the debt or against any other_property of the guarantor member the debt also fails to satisfy the requirement in sec_1_465-27 that qualified_nonrecourse_financing must be secured only by real_property used in the activity of holding real_property it should be noted that this conclusion generally will not be affected by a determination that the guarantee is a contingent_liability within the meaning of sec_1 b instead the question is simply whether the guarantee is sufficient to cause the guarantor to be considered personally liable for repayment of the debt based on all the facts and circumstances within the meaning of sec_465 in this case we believe the first guarantee is sufficient for this purpose when the debt is no longer qualified_nonrecourse_financing due to a guarantee of that debt the non-guaranteeing members of the llc who previously included a portion of the qualified_nonrecourse_financing in their amount_at_risk and who have not guaranteed any portion of the debt may no longer include any amount of the debt in determining their amount_at_risk any reduction that causes an llc member’s at-risk amount to fall below zero will trigger recapture of losses under sec_465 the at-risk amount of the llc member that guarantees llc debt is increased but only to the extent such debt was not previously taken into account by that member the guaranteeing member has no right of contribution or reimbursement from other guarantors the guaranteeing member is not otherwise protected against loss within the meaning of sec_465 with respect to the guaranteed amounts and the guarantee is bona_fide and enforceable by creditors of the llc under local law in this case we conclude that for the purposes of sec_465 and sec_1 b iii the first guarantee described above is sufficient to cause the guaranteeing partner c to be considered personally liable for the guaranteed debt obligations of x accordingly the guaranteed debt obligations of x will no longer qualify as qualified non-recourse financing within the meaning of sec_465 and sec_1_465-27 a and b as non-guaranteeing members of x will not be considered at-risk with respect to any such amounts as a consequence of the first guarantee guarantor’s remedies under section e of the operating_agreement postf-116879-15 the taxpayer has presented an alternative argument that even if the first guarantee is respected as a full and bona_fide guarantee that will cause c to be treated as personally liable for the guaranteed debt of x for purposes of sec_1_752-2 and sec_465 section e of x’s operating_agreement nevertheless operates to cause a and b to be treated as personally liable ie to bear the ultimate economic risk of loss for purposes of sec_752 and to be payors of last resort in a worst case scenario for purposes of sec_465 with respect to their proportionate share of the guaranteed debt because a and b are obligated under that provision to reimburse c in proportionate amounts for any payments that c makes under the guarantees for the reasons discussed below we disagree with this contention sec_1_752-2 provides that a payment obligation is disregarded if taking into account all the facts and circumstances the obligation is subject_to contingencies that make it unlikely that the obligations will ever be discharged if a payment obligation would arise at a future time after the occurrence of an event that is not determinable with reasonable certainty the obligation is ignored until the event occurs sec_1_752-2 provides that a partner’s or related person’s obligation to make a payment with respect to a partnership_liability is reduced to the extent that the partner or related_person is entitled to reimbursement from another partner or a person who is a related_person to a partner sec_1_752-2 provides that for purposes of determining the extent to which a partner or related_person has a payment obligation and the economic risk of loss it is assumed that all partners and related_persons who have obligations to make payments actually perform those obligations irrespective of their actual net_worth unless the facts and circumstances indicate a plan to circumvent or avoid the obligation sec_1_752-2 provides that an obligation of a partner or related_person to make a payment may be disregarded or treated as an obligation of another person for purposes of sec_1_752-2 if facts and circumstances indicate that a principal purpose of the arrangement between the parties is to eliminate the partner’s economic risk of loss with respect to that obligation or create the appearance of the partner or related_person bearing the economic risk of loss when in fact the substance of the arrangement is otherwise circumstances with respect to which a payment obligation may be disregarded include but are not limited to the situations described in sec_1_752-2 and j sec_1_752-2 provides that an obligation of a partner to make a payment is not recognized if the facts and circumstances evidence a plan to circumvent or avoid the obligation sec_465 provides that except as otherwise provided in regulations for purposes of sec_465 amounts borrowed shall not be considered at risk with respect to an activity if such amounts are borrowed from any person who has an postf-116879-15 interest in such an activity or from a related_person to a person other than the taxpayer having such an interest sec_465 provides that notwithstanding any other provision of sec_465 a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements with respect to sec_465 no temporary or final regulations exist that provide rules for determining when taxpayers will be considered personally liable with respect to partnership debt subject_to guarantees including guarantees that may contain certain reimbursement rights nevertheless the following case law provides helpful guidance in applying sec_465 in 827_f2d_644 9th cir the taxpayers were limited partners in an oil_and_gas drilling operation and they claimed deductions for losses in excess of their cash contributions to the partnership the taxpayers argued that under the partnership_agreement they were at risk for partnership liabilities held by a drilling company that was responsible for developing the oil_and_gas fields under the contract the creditor would receive a portion of profits from the drilling operation while general partners were the only parties personally liable under the partnership_agreement the general partners were given the right to call on the limited partners to make a capital_contribution if the notes issued by the partnership remained unpaid upon their maturity_date the service argued that the liability was contingent and that the taxpayers were only at risk once general partners called upon them to make a contribution the tax_court agreed with this analysis upon appeal the ninth circuit held that the contractual obligations of the limited partners under the partnership_agreement made them ultimately responsible for the debt while the commissioner argued that the liability was contingent simply because the general partners could elect to not make the cash calls the ninth circuit did not agree the ninth circuit determined that the cash calls were mandatory under the partnership agreements and that economic reality dictated that the general partners would make the calls in 88_tc_63 aff’d 894_f2d_1072 9th cir the general_partnership in which the taxpayer was a partner invested in a limited_partnership in payment for its limited_partnership_interest the general_partnership paid dollar_figure cash and agreed to make additional capital contributions of dollar_figure the obligation to make the additional capital contributions was evidenced by a dollar_figure recourse promissory note the taxpayer’s share of the note was dollar_figure the limited_partnership obtained a dollar_figure recourse loan from a bank and pledged partnership assets to the bank including the dollar_figure note along with other limited_partner notes as security these notes were subsequently physically transferred to the bank the court concluded that the taxpayer was at risk on the dollar_figure loan to the extent of his pro_rata share thereof in reaching it conclusion the court reasoned that a partner will be regarded as personally liable within the meaning of sec_465 if he has the ultimate postf-116879-15 liability to repay the debt obligation of the partnership in the event funds from the partnership’s assets are not available for that purpose the relevant question is who if anyone will ultimately be obligated to pay the partnership’s recourse obligations if the partnership is unable to do so it is not relevant that the partnership may be able to do so the scenario that controls is the worst-case scenario not the best case melvin t c pincite citations omitted we believe that pritchett and melvin stand for the proposition that the relevant inquiries when dealing with guarantees of partnership debt for purposes of sec_465 are whether the guarantee causes the guaranteeing partner to become the payor of last resort in a worst case scenario for the partnership debt given the economic realities of the particular situation and whether the guarantor possesses any mandatory rights to contribution reimbursement or subordination with respect to any other parties as a result or consequence of paying on the guarantee that would cause these other parties to be considered the payors of last resort in a worst case scenario with respect to that debt we do not agree with the taxpayer’s interpretation of x’s operating_agreement we do not believe section e of the operating_agreement imposes a mandatory payment obligation on a and b to make additional contributions to x if c is called upon to pay on c’s personal guarantees rather section e permits c to call for additional capital from a and b but if a and or b chooses not to contribute additional capital c’s remedies are limited to the remedies identified in paragraphs i and ii of that section as a result we do not believe the operating_agreement gives c the right to bring an action against a and b to require them to contribute additional capital to x if they choose not to further because we believe c’s remedies are limited to paragraphs i and ii of section e if c calls for additional capital contributions from a and b if c is required to pay on c’s personal guarantee we believe section of the operating_agreement is not applicable in addition because a separate contribution agreement was not entered into by the parties section is also inapplicable accordingly because neither remedy available to c under section e requires a or b to make additional contributions to x if c is called upon to pay on c’s personal guarantees we conclude that a and b do not bear the ultimate economic risk of loss for the guaranteed debt of x for purposes of sec_752 moreover for purposes of sec_465 we believe the facts of this case are distinguishable from those in pritchett since x’s operating_agreement does not require a and b to make additional capital contributions to x it does not appear that economic reality would dictate that x or c must require a and b to make additional contributions to x if c is required to pay on c’s personal guarantees accordingly we conclude that a and b are not payors of last resort in a worst case scenario as discussed in pritchett and melvin and a and b are not currently at risk with respect to the guaranteed debt of x for purposes of sec_465 postf-116879-15 it appears that the taxpayer interprets x’s operating_agreement as giving c an enforceable right to require a and b to make additional contributions to x in addition to the specific remedies provided in paragraphs i and ii of section e of the operating_agreement as noted above we do not agree with this interpretation of the operating_agreement nevertheless even if the taxpayer’s interpretation of the operating_agreement is ultimately determined to be correct we still conclude that the taxpayer is not allocated basis under sec_752 and is not at risk under sec_465 with respect to the guaranteed debt we reach this conclusion because we view the requirement for a and b to make additional capital contributions to x as a contingent_liability within the meaning of sec_1_752-2 because c may choose alternate remedies that would not cause a or b to be viewed as bearing the ultimate economic risk of loss for the guaranteed debt of x we believe these alternate remedies are properly viewed as contingencies that make it unlikely that any payment obligations of a or b would ever be discharged in addition we believe these remedies may also be viewed as future events that cause the payment obligations of a and b to be not determinable with reasonable certainty and cause the obligations to be ignored until a and b are actually required to make payments to x for purposes of sec_1_752-2 in addition for purposes of sec_465 even if we view c as having an enforceable right to require a and b to make additional contributions to x in addition to the other remedies available in section e of x’s operating_agreement we believe that the facts of this case would continue to be distinguishable from those in pritchett in this case c has been provided with alternate remedies under section e of x’s operating_agreement if a and b choose not to make additional contributions to x under this provision as a result it appears that the requirement for a and b to make additional contributions under this provision is not a mandatory requirement since c may elect to use these alternate remedies rather than have x enforce the operating_agreement under the default provision of section therefore it does not appear that economic reality would dictate that x or c must enforce the operating_agreement under section in a court_proceeding against a and b in such circumstances accordingly we conclude that a and b are not payors of last resort in a worst case scenario as discussed in pritchett and melvin and therefore a and b are not currently at risk with respect to the guaranteed debt of x for purposes of sec_465 we would further note that to the extent that c may elect to use the remedy described in section e i of x’s operating_agreement in which c may treat the we believe that one or more arguments may also be made under sec_1_752-2 in this case depending on further factual development postf-116879-15 amount of a guaranty contribution that a defaulting member failed to contribute as a loan to the defaulting member such loan would appear to be subject_to the related- party rule_of sec_465 under the remedy of section e i a and b would be viewed as borrowing money from c with respect to the activity of x at a time when c also possesses an ownership_interest in the activity accordingly a and b would not be considered at risk with respect to such amounts pursuant to sec_465 under this scenario of course if a payment obligation does arise in the future which requires a and b to make a payment to x a and b would properly be viewed as making contributions to x at that time for purposes of sec_722 sec_704 and sec_465 in conclusion because a and b do not have a mandatory obligation to make additional capital contributions to the x regardless of which interpretation of x’s operating_agreement is ultimately determined to be correct a and b do not bear the ultimate economic risk of loss for purposes of sec_752 and a and b are not the payors of last resort in a worst case scenario for purposes of sec_465 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-116879-15 please call if you have any further questions _________________________ james a quinn senior counsel branch office of associate chief_counsel passthroughs special industries
